Title: From James Madison to Thomas Jefferson, 30 August 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sunday Aug. 30. 1806

Among the papers inclosed is a letter from the District Attorney of N. Y. inquiring whether Ths. Lewis of the Leander is to be brought to trial.  I have put under an unsealed cover to Mr. Wagner, an answer in the affirmative, which if approved may be forwarded from Monticello.  I see no reason for dismissing the indictment in this case, more than there was for doing so in the case of Ogden, after the acquittal of Smith.  The only circumstance for consideration seems to be the apparent preposterousness of punishing a subordinate offender, after a verdict in favor of the principals.
I have signed an amended letter prepared by Mr. Wagner, for the case of Morales.  The conduct of this man presents so many marks of the Adventurer, if not the Impostor, that it is a fair question whether a suspension of his exequator ought not to be substituted, for the proposed admonition.  The idea of a circular call for a statement of the fees required of Citizens by foreign Consuls, appears to be proper & well timed.
The complaint of Mr. Merry involving important topics now under discussion & negociation, and on which the sentiments of the Govt. here have been repeatedly expressed, it does not seem necessary to give it a formal answer.  The suggestion however seems not amiss, that the inquiry necessary to vindicate the Collectors should be undertaken; if indeed a vindication can be necessary agst. testimony which convicts the witnesses of the most hardened disregard of truth.
We propose to ourselves the pleasure of seeing Monticello, the latter part of this, or the early part of the following week; if nothing should interfere, and we should in the mean time hear of your return from Bedford.  Yrs. with respectful attacht.

James Madison

